Citation Nr: 0524649	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  97-13 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for coronary artery 
disease.

2.  Whether the April 1981 decision of the Regional Office 
that denied service connection for coronary artery disease, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from April 1952 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for coronary artery disease.

The Board remanded the case to the RO in July 2004 in 
connection with a request by the veteran for a hearing.  The 
veteran subsequently testified at a Travel Board hearing 
before the undersigned at the RO in May 2005.

The CUE claim being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1981, the RO denied the appellant's claim of 
entitlement to service connection for cardiovascular disease.  
The veteran did not appeal that decision.

2.  The evidence received since the RO's April 1981 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  Coronary artery disease is of service origin.


CONCLUSIONS OF LAW

1.  The April 1981 RO rating decision that denied the claim 
for service connection for cardiovascular disease is final.  
38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1980).

2.  Evidence received since the April 1981 rating decision is 
new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
coronary artery disease, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

3.  Coronary artery disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence were amended effective 
August 29, 2001.  These amendments are effective only as to 
claims received on or after August 29, 2001.  As the present 
claim was received in  April 1996, the amendments are not 
applicable here.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Moreover, because this decision effects a grant-
reopening of the claim, and granting of service connection-
of the benefit sought on appeal, appellate review may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to further 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist with respect to this "new and 
material" claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
stated at the Travel Board hearing before the undersigned in 
May 2005, and earlier at an RO hearing in May 1997; military 
records, such as service medical records; other medical 
records, including private and VA medical records, including 
records of treatment and examination reports; and published 
material.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to each claim.

A.  Application to Reopen Claim Based on New and Material 
Evidence 

A claim of entitlement to service connection for a 
cardiovascular disease -  hypertensive cardiovascular disease 
- was first denied in an April 1981 rating decision.  That 
determination was made on the basis that although the veteran 
was treated during service for a complaint of chest pain two 
times in May 1974; at that time his blood pressure was normal 
and hypertensive cardiovascular disease was not confirmed.  
At the time of a recent VA examination, examination of the 
heart was normal and blood pressure was normal, and there was 
no pertinent diagnosis.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The veteran was notified of the April 1981 denial that month.  
He did not indicate any disagreement with the April 1981 
rating decision within one year of notice of that rating 
decision.  Therefore, that decision is final.  38 U.S.C.A. § 
4005; 38 C.F.R. §§ 19.118, 19.153 (1980). 

In April 1996, the veteran applied to have his claim for 
coronary artery disease be reopened.  In a June 1996 rating 
decision, the RO denied the application on the basis that no 
new and material evidence had been presented.  The RO 
determined that there was no reasonable possibility that the 
new evidence submitted in connection with the current claim 
would change the previous decision, because it did not show a 
heart condition began in service, or was manifested to a 
compensable degree within one year following separation from 
service.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In this connection, the Board notes that during the present 
appeal, the veteran has linked his current coronary artery 
disease to service.  He has also based his claim on the 
following different etiologies.  He asserts that periodontal 
disease in service resulted in endocarditis that resulted in 
coronary artery disease.  He also claims that his service-
connected hypothyroidism caused hyper-cholesterolemia, which 
caused atherosclerosis resulting in coronary artery disease.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The 
Board finds, therefore, that the alternatively claimed 
etiologies do not constitute a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection, regardless of the veteran's current theory 
regarding a nexus to service.

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection in the April 1981 rating decision.  

The evidence received subsequent to that final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

As discussed more fully below, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

Evidence submitted subsequent to the April 1981 rating 
decision includes service medical records; VA and private 
medical records; VA examination reports; published material 
including Internet articles; and statements of the veteran 
and his testimony during hearings in May 1997 (before the RO) 
and May 2005 (Travel Board hearing before the undersigned).  

Much of the evidence received since the final decision in 
April 1981 is new in that the evidence was not previously of 
record at the time of the April 1981 decision.  Moreover, the 
new records contain evidence which is material to the claim.
In particular, the more recent medical records show the 
presence of coronary artery disease, which was not shown at 
the time of the previous final decision in April 1981.  
Further, the evidence received since April 1981 addresses the 
issue of whether there is a relationship between diagnosed 
coronary artery disease and service, to include a link with 
service-connected disability.  The above is shown in records 
discussed more fully below.  

On this basis, the Board determines that new and material 
evidence has been submitted.  This evidence is neither 
cumulative nor redundant, and  bears directly and 
substantially upon specific matters under consideration, that 
is, whether there is a current coronary artery disease that 
is linked to episodes of chest pain in service or otherwise 
linked to service or service-connected disability.  The 
additional evidence submitted also contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.

Therefore, there is evidence submitted since April 1981 which 
was not previously submitted, is not cumulative or redundant, 
and bears directly and substantially upon the specific matter 
under consideration; and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board therefore determines that new and material evidence 
has been submitted.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for coronary artery disease is reopened 
and adjudicated below.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).


B.  Entitlement to Service Connection for Coronary Artery 
Disease

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Certain chronic diseases, including cardiovascular-renal 
disease may be presumed to have incurred during service if 
they become manifested to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as chest pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses of coronary 
artery disease.  Because the record contains competent 
medical evidence of a current coronary artery disease, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.

The question therefore is whether that disability was 
incurred in or aggravated by active military service; or 
became manifest to a compensable degree within one year of 
separation from active duty; or is shown to be proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a). 

Service medical records show that the veteran was seen in 
early May 1974 for complaints of chest pain for the past 
month.  The veteran described the pain as very light pain on 
the left side, originating from the inside.  The location was 
the left parasternal and upper left abdomen.  The veteran 
reported a history of family high blood pressure.  He had no 
shortness of breath or radiation.  He reported that the pain 
lasts ten seconds.  After examination, the impression was 
pleuritic pain of unknown etiology.  The plan was to have the 
veteran undergo chest X-ray and EKG (electrocardiogram).  

The veteran was seen twelve days later in May 1974 for a 
follow-up visit for the chest pain.  He reported that since 
the last visit he had one occurrence of pain, lasting four to 
five seconds, and he was OK otherwise.

During VA examination in August 1975, the veteran reported no 
specific complaint regarding referable to coronary artery 
disease.  On examination, the examination report contains no 
referable diagnosis.   

A military hospital record dated in June 1980 shows that the 
veteran was hospitalized at that time for complaints of two 
episodes of chest pain and left upper extremity numbness.  
The report noted that review of the veteran's EKG on the day 
of admission revealed some ischemic changes in the anterior 
leads, and therefore he was admitted.  The report noted that 
examination including cardiovascular and lung examination was 
entirely within normal limits.  The report contains a 
diagnosis of  left upper extremity numbness, undetermined 
etiology.  

Private treatment records show that in January 1981, the 
veteran was diagnosed with coronary artery disease.  That 
month he underwent left heart catheterization and selective 
coronary arteriography.  In February 1981, he underwent 
double coronary artery bypass graft in treatment of a 
diagnosis of stenosis of left anterior descending and 
diagonal coronary arteries with angina pectoris.  Subsequent 
private medical records show diagnoses including ischemic 
heart disease and coronary artery disease.

The evidence clearly shows the veteran has been diagnosed as 
having coronary artery disease.  The evidence also 
demonstrates an in-service occurrence of chest pain symptoms.    

A private cardiologist, Federico E. Lenz, M.D. in September 
2001 has provided an opinion addressing the etiology of the 
veteran's diagnosed cardiovascular problems.  He noted that 
he had reviewed the veteran's entire chart, noting that the 
veteran began to have symptoms of angina pectoris in service, 
was diagnosed with ischemic heart disease in 1981, and 
underwent coronary artery bypass surgery in February 1981.  
Dr. Lenz also noted further treatment in October 1985 and 
following that, the veteran had hypothyroidism and 
hyperlipidemia.  Dr. Lenz opined that based on his review, it 
was his opinion that the veteran developed coronary artery 
disease in service.  He qualified that opinion by stating 
that he could not be 100 percent certain.

In sum, the Board has considered that service medical records 
show chest pain symptoms in service, which have been 
diagnosed by a cardiologist as angina pectoris.  This has 
been linked to the veteran's current coronary artery disease 
by the same physician.  There are no opposing opinions 
contradicting that opinion as to the etiology of the 
veteran's coronary artery disease.  The Board concludes that 
the evidence, viewed liberally, is at least in equipoise.  
That is, it is at least as likely as not that the veteran's 
coronary artery disease is linked to service.  The veteran is 
therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for coronary artery disease.



ORDER

Service connection for coronary artery disease is granted.


REMAND

In a January 2005 rating decision, the RO denied a claim that 
there was clear and unmistakable error (CUE) in an April 1981 
rating decision.  In a March 2005 letter, the veteran filed a 
notice of disagreement with the January 2005 rating decision.  
However, the RO has not provided a Statement of the Case on 
this issue.  Under these circumstances, the Board finds that 
the veteran must be furnished an appropriate statement of the 
case with respect to the denial of the veteran's CUE claim; 
and afforded the opportunity to thereafter file a substantive 
appeal to properly perfect the appeal as to that issue.  If 
there is an unprocessed notice of disagreement, then remand, 
not referral, is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issue of whether the RO committed 
clear and unmistakable error (CUE) in 
April 1981 when it denied service 
connection for coronary artery disease.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).


The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


